PEB CUBIAM.
On motion of Farrar, Jonas, Goldsborough & Goldberg, Benjamin T. Waldo, and Dufour & Dufour, counsel for the liquidators of the Carondelet Canal & Navigation Company, defendants herein, and on filing herewith the mandate of the Supreme Court of the United States, reversing the judgment in this cause entered by this court, and remanding this cause to this court for further proceedings not inconsistent with the opinions of the Supreme Court of the United States.
It is ordered by the court that said mandate be filed and made executory in this court.
It is further ordered, adjudged, and decreed in this cause that the final decree herein rendered in favor of the state of Louisiana and against the defendants be set aside and annulled.
And it is further ordered, adjudged, and decreed that the judgment of the civil district court rendered in this cause be, and the same is hereby, affirmed.
O’NIELL, J., takes no part.
Note. — This case is to be found reported in 129 La. at page 279, 56 South. 137. It was *95transferred to the Supreme Court of the United States upon a writ of error. 233 U. S. 362, 34 Sup. Ct. 627, 58 L. Ed. 1001.